DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 GLADYS OLMOS and JAIME OLMOS,
                           Appellants,

                                    v.

                    GREEN TREE SERVICING LLC,
                            Appellee.

                              No. 4D17-1090

                         [November 22, 2017]

  Appeal of a non-final order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; Joel T. Lazarus, Judge; L.T. Case No.
CACE12024781.

  Mark H. Klein of The Arcia Law Firm, Miramar, for appellants.

  John D. Cusick of Phelan Hallinan Diamond & Jones, PLLC, Fort
Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

WARNER, DAMOORGIAN and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.